Motion for En Banc Reconsideration Denied; Order and Concurring Opinion
on Denial of En Banc Reconsideration filed February 22, 2018.




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-15-01048-CR
                                  ____________

              LANCE MITCHELL LUCKENBACH, Appellant

                                        V.

                        THE STATE OF TEXAS, Appellee


          On Appeal from the County Criminal Court at Law No. 10
                           Harris County, Texas
                       Trial Court Cause No. 1935781

                                    ORDER

      Appellant Lance Mitchell Luckenbach has filed a motion for en banc
reconsideration of this court’s opinion. The court denies appellant’s motion for en
banc reconsideration.

                                      PER CURIAM
En banc court consists of Chief Justice Frost and Justices Boyce, Christopher,
Jamison, Busby, Donovan, Brown, Wise, and Jewell (Justices Busby, Brown, and
Jewell would grant en banc reconsideration) (Frost, C.J., concurring on denial of en
banc reconsideration).
.